FILED
                             NOT FOR PUBLICATION                            DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALFONSO TECUM-GONZALES,                          No. 09-71646

              Petitioner,                        Agency No. A079-018-833

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2010 **

Before: GOODWIN, WALLACE and THOMAS, Circuit Judges.

       Petitioner Alfonso Tecum-Gonzales, a native and citizen of Guatemala,

petitions for review of a Board of Immigration Appeals order dismissing his appeal

from an immigration judge’s decision (IJ) denying his application for asylum,

withholding of removal and protection under the Convention Against Torture

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Petitioner’s request for oral
argument is denied.
(CAT). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for

review.

      Substantial evidence supports the Board’s denial of asylum and withholding

of removal because Tecum-Gonzales failed to show his alleged persecutors

threatened him on account of a protected ground. His fear of future persecution

based on an actual or imputed anti-gang or anti-crime opinion is not on account of

the protected ground of either membership in a particular social group or political

opinion. Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-

Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008); see Ochave v. INS,

254 F.3d 859, 865 (9th Cir. 2001) (“Asylum generally is not available to victims of

civil strife, unless they are singled out on account of a protected ground.”)

      We decline to address Tecum-Gonzales’s contention that he established past

persecution, because the Board denied relief based on a failure to establish a nexus

to a protected ground and not based on a failure to establish persecution.

Similarly, Tecum-Gonzales’s suggestion that his alleged persecutors had mixed

motives does not warrant relief, because the Board found any persecution would

not be on account of a protected ground. Finally, contrary to Tecum-Gonzales’s

assertion, the IJ did not find his testimony inconsistent or not credible.




                                           2                                    09-71646
      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that Tecum-Gonzales did not establish a likelihood of torture

by, at the instigation of, or with the consent or acquiescence of the Guatemalan

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007). The

record belies Tecum-Gonzales’s contention that the Board denied relief based on

credibility without considering the merits of his CAT claim.

      PETITION FOR REVIEW DENIED.




                                          3                                   09-71646